Exhibit 10.7

 

* * — CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

COMPANION ANIMAL AAHA MARKETLINK MANAGEMENT AGREEMENT

 

This Agreement dated and effective as of September 1, 2009 is made by and
between PFIZER Inc., 235 East 42nd Street, New York, New York 10017
(hereinafter, “PFIZER”) and MWI Veterinary Supply Co., 651 S. Stratford Drive,
Ste 100, Meridian, ID 83642 (“MWI”).

 


1.                                       PFIZER HEREBY AGREES TO SUPPLY MWI AS A
DESIGNATED PRODUCT SUPPLIER FOR THE PFIZER COMPANION ANIMAL PRODUCTS SET FORTH
ON EXHIBIT A (THE “PRODUCTS”), TO PURCHASE FROM PFIZER AND TO RESELL TO CERTAIN
SELECTED VETERINARY HOSPITALS SERVICED BY MWI WHO ARE MEMBERS OF THE
AAHA/MARKETLINK ARRANGEMENT AND LISTED IN EXHIBIT E HERETO, SUBJECT TO THE
FOLLOWING TERMS AND CONDITIONS.


 


2.                                       MWI RECOGNIZES AND AGREES TO THE
FOLLOWING:


 


(A)                                  PFIZER HAS ELECTED TO WORK WITH MWI AS A
DESIGNATED SUPPLIER TO MWI SERVICED HOSPITALS AT THE REQUEST OF MWI. MWI AGREES
TO WORK CLOSELY WITH PFIZER TO COORDINATE LOGISTICS FOR THE SUPPLY OF PRODUCTS
TO SUCH HOSPITALS;


 


(B)                                 PFIZER INTENDS TO SELL TO MWI AS THE
LOGISTICS SUPPLIER FOR THE HOSPITALS. MWI UNDERSTANDS AND AGREES THAT PFIZER
HAS, AND MAY IN THE FUTURE, RUN PROMOTIONS AND OTHER ACTIVITIES THAT WOULD BE
SERIOUSLY PREJUDICED IF MWI RESELLS THE PRODUCTS TO DISTRIBUTORS OR
VETERINARIANS WHO WILL RESELL THE PRODUCTS AS A DISTRIBUTOR. INCENTIVE PAYMENTS
UNDER EXHIBIT D HERETO WILL ONLY BE PAID BY PFIZER TO MWI FOR SALES TO THE
HOSPITALS LISTED ON EXHIBIT B BELOW OR SUCH CUSTOMERS WHO ARE ADDED TO EXHIBIT B
BY MUTUAL AGREEMENT OF PFIZER AND MWI.


 


3.                                       MWI AGREES TO:


 


(A)                                  USE ITS REASONABLE BEST EFFORTS TO SELL THE
PRODUCTS BY FOCUSING ITS PRIMARY EFFORT AT RESELLING TO VETERINARY HOSPITALS
ASSOCIATED WITH MWI AND TO PET OWNER PHARMACEUTICAL CUSTOMERS OF MWI SERVICED
HOSPITALS;


 


(B)                                 STORE AND HANDLE ITS INVENTORY OF PRODUCTS
UNDER CONDITIONS THAT WILL ENSURE THAT SUCH PRODUCTS RETAIN THEIR POTENCY,
PURITY, QUALITY, AND IDENTITY;


 


(C)                                  ACCEPT SHIPMENTS FROM PFIZER OF PRODUCT AT
MWI 12 WAREHOUSE LOCATIONS AND PROVIDE ALL APPROPRIATE SHIPMENT AND DELIVERY
OPTIONS TO THE ACCOUNTS SERVICED BY MWI UNDER THIS AGREEMENT;


 


(D)                                 NOT SELL THE PRODUCTS TO DISTRIBUTORS,
MANUFACTURERS OR TO VETERINARIANS WHO WILL RESELL ANY PFIZER COMPANION ANIMAL
PRODUCTS OUTSIDE AN ESTABLISHED VETERINARY/CLIENT/PATIENT RELATIONSHIP, NOR
SHALL MWI SELL THE PRODUCTS THROUGH BROKERS OR NON-EMPLOYEE AGENTS;


 


(E)                                  SET ITS RESALE PRICES FOR THE PRODUCTS
INDEPENDENTLY AND AT ITS SOLE DISCRETION;


 


(F)                                    PROVIDE PFIZER A PROJECTED MONTHLY
PURCHASE SCHEDULE BY THE END OF THE SECOND WEEK OF EACH MONTH;


 

--------------------------------------------------------------------------------



 


(G)                                 COOPERATE FULLY WITH PFIZER BY ACTIVELY
PARTICIPATING IN SUCH STRATEGY SESSIONS AS PFIZER REASONABLY MAY REQUIRE, FOR
THE PURPOSE OF DEVELOPING PROGRAMS TO INCREASE USE OF THE PRODUCTS; AND TO
COOPERATE FULLY WITH PFIZER IN IMPLEMENTING ALL PROMOTIONS AND SALES CAMPAIGNS
FOR THE PRODUCTS;


 


(H)                                 DISTRIBUTE THE PRODUCTS ONLY UNDER THE
LABELING PROVIDED BY PFIZER; PRESCRIBE, RECOMMEND, SUGGEST, AND ADVERTISE EACH
PRODUCT FOR USE ONLY UNDER THE CONDITIONS STATED IN THE LABELING PROVIDED BY
PFIZER; AND OBSERVE ALL FEDERAL, STATE, AND LOCAL LAWS GOVERNING THE
DISTRIBUTION OF ANIMAL DRUGS. IN THE CASE OF PRODUCTS BEARING THE LEGEND,
“CAUTION: FEDERAL LAW RESTRICTS THIS DRUG TO USE BY OR ON THE ORDER OF A
LICENSED VETERINARIAN,” OR ANY SIMILAR LEGEND, SELL SUCH PRODUCTS ONLY TO OR ON
THE ORDER OF A LICENSED VETERINARIAN FOR USE IN THE COURSE OF HIS OR HER
PROFESSIONAL PRACTICE OR TO ANOTHER PERSON OR ENTITY REGULARLY AND LAWFULLY
ENGAGED IN THE USE, DISTRIBUTION OR DISPENSING OF SUCH LEGEND DRUGS;


 


(I)                                     MWI AGREES THAT CREDIT LIMITS
ESTABLISHED BY PFIZER SHALL BE SUBJECT TO CHANGE BY PFIZER IN ITS SOLE
DISCRETION AND THAT NO SHIPMENTS WILL BE MADE TO MWI IN EXCESS OF THE
ESTABLISHED CREDIT LIMITS;


 


(J)                                     TAKE NO ACTION, WHETHER OR NOT
IDENTIFIED ABOVE, THAT WOULD HARM THE GOODWILL OR NAME OF PFIZER, OR DAMAGE THE
INTERESTS OF PFIZER OR THE PRODUCTS;


 


(K)                                  MWI SHALL IMMEDIATELY NOTIFY PFIZER IN THE
EVENT MWI OBTAINS INFORMATION INDICATING THAT ANY OF THE PRODUCTS MAY HAVE TO BE
RECALLED EITHER BY VIRTUE OF APPLICABLE LAW OR REGULATION OR GOOD BUSINESS
JUDGMENT. PFIZER SHALL CONTROL ALL EFFORTS NECESSARY TO CONDUCT ANY SUCH RECALL.
MWI SHALL COOPERATE WITH PFIZER, AT PFIZER’S EXPENSE, AND MWI AGREES TO MAINTAIN
ADEQUATE RECORDS TO CONDUCT SUCH RECALL, INCLUDING THE NAME, ADDRESS AND PRODUCT
PURCHASES OF ALL PURCHASERS OF PFIZER PRODUCTS;


 


(L)                                     MAKE PAYMENT TO PFIZER FOR ALL PRODUCT
PURCHASED FROM PFIZER /**/;


 


(M)                               PROVIDE TO PFIZER BY THE CLOSE OF BUSINESS ON
THE LAST BUSINESS DAY OF EACH PFIZER ACCOUNTING PERIOD (AS SET FORTH IN
EXHIBIT F HERETO) AN INVENTORY REPORT COVERING ALL INVENTORY PURCHASED FROM
PFIZER.


 


(N)                                 PROVIDE PFIZER WITH A MONTHLY ACCOUNTING OF
SALES VIA EDI FOR PURPOSES OF ALLOWING PFIZER PROPER CREDIT TO ITS SALE
PROFESSIONALS AND PROVIDE TO COVANSYS BY THE CLOSE OF BUSINESS ON THE LAST DAY
OF EACH PFIZER ACCOUNTING PERIOD AN INVENTORY REPORT COVERING ALL PRODUCT
INVENTORY PURCHASED FROM PFIZER AND SETTING FORTH IN DOLLARS AT MWI’S
ACQUISITION COST FROM PFIZER THE AMOUNT OF INVENTORY BY PRODUCT. MWI AGREES THAT
PFIZER SHALL HAVE THE RIGHT, UPON REASONABLE ADVANCE NOTICE AND DURING BUSINESS
HOURS TO AUDIT INVENTORY IN THE POSSESSION OF MWI TO CONFIRM COMPLIANCE WITH
THIS PARAGRAPH 3(N) AND TO CONFIRM THE ACCURACY OF THE DATA CONTAINED IN THE
REPORT.


 


(O)                                 PROVIDE TO COVANSYS ITS HEALTH INDUSTRY
NUMBER, CUSTOMER HEALTH INDUSTRY NUMBER, PFIZER PRODUCT NUMBER, TRANSACTION
DATE, SHIP TO ZIP CODE, NUMBER OF UNITS AND PRICE WITH RESPECT TO EACH SALE OF
PRODUCT, AND UNIT INVENTORIES ON EACH PFIZER PRODUCT SKU THAT MWI SELLS.


 


(P)                                 MWI WILL ALSO PROVIDE TO PFIZER THE
INFORMATION, SERVICES AND OPPORTUNITIES SET FORTH IN EXHIBIT B HERETO. MWI
REPRESENTS AND WARRANTS TO PFIZER THAT IT WILL ONLY PROVIDE DATA TO PFIZER,
INCLUDING SPECIFIC PATIENT AND ANIMAL OWNER INFORMATION THAT IS ALLOWABLE BY
LAW.


 

--------------------------------------------------------------------------------



 


4.                                       PFIZER SHALL:


 


(A)                                  SELL THE PRODUCTS TO MWI AT THE PRICES
PROVIDED FOR IN EXHIBIT A. PFIZER SHALL HAVE THE UNRESTRICTED RIGHT TO REVISE
THE PRICES, TERMS AND CONDITIONS OF THE PRICE LIST, AND TO ADD OR DELETE
PRODUCTS OR PACKAGE SIZES, AT ANYTIME, AND THE REVISIONS SHALL BE EFFECTIVE ON
ALL ORDERS SUBMITTED AFTER THE EFFECTIVE DATE OF THE PRICE REVISIONS. IN ALL
CASES OF ORDERS RECEIVED FOR OTHER THAN IMMEDIATE SHIPMENT, THE PRICE FOR THE
PRODUCTS SHALL BE THAT IN EFFECT AT THE TIME OF SHIPMENT. NOTHING HEREIN SHALL
PROHIBIT PFIZER FROM RAISING OR AMENDING PRICES FOR PRODUCTS. PFIZER AGREES TO
PROVIDE MWI /**/ NOTICE OF ANY PRICE INCREASES. PFIZER SHALL BE FREE TO LIMIT
SALES OF PRODUCTS TO MWI IN ADVANCE OF ANY PRICE INCREASES;


 


(B)                                 COMPENSATE MWI IN ACCORDANCE WITH EXHIBIT D
HERETO;


 


(C)                                  ALLOW MWI CREDIT ON PREPAID RETURNS IN
ACCORDANCE WITH PFIZER’S OUTDATED PRODUCTS POLICY WHICH IS IN EFFECT AT THE
TIME;


 


5.                                       NOTHING IN THIS AGREEMENT SHALL BE
DEEMED TO LIMIT PFIZER’S ABILITY TO SELL PRODUCTS TO ANY OTHER PARTY.


 


6.                                       ALL PURCHASES BY MWI PURSUANT TO THIS
AGREEMENT SHALL BE IN ACCORDANCE WITH THE TERMS OF PFIZER’S PRICING AND SHIPPING
POLICIES, AS MAY BE AMENDED BY PFIZER FROM TIME TO TIME.


 


7.                                       THE FOLLOWING STANDARD CONDITIONS SHALL
APPLY TO ALL SALES UNDER THIS AGREEMENT:


 


(A)                                  ALL ORDERS ARE SUBJECT TO ACCEPTANCE BY
PFIZER’S HOME OFFICE. TITLE TO THE GOODS SHALL PASS TO MWI ONCE THEY HAVE BEEN
PROPERLY DELIVERED TO THE ADDRESS DESIGNATED BY MWI. PRODUCTS REQUIRING
TEMPERATURE CONTROL WILL BE SHIPPED F.O.B. DESTINATION;


 


(B)                                 ANY TAX OR OTHER CHARGE UPON THE SALE AND/OR
SHIPMENT OF THE GOODS NOW OR HEREAFTER IMPOSED BY FEDERAL, STATE OR MUNICIPAL
AUTHORITIES (OTHER THAN PFIZER’S INCOME TAXES) SHALL BE PAID BY MWI. IN THE
EVENT THAT THE PRICE OF ANY ARTICLE INCLUDES TRANSPORTATION CHARGES, ANY
INCREASE OR DECREASE IN TRANSPORTATION CHARGES SHALL BE FOR MWI’S ACCOUNT;


 


(C)                                  EXCEPT AS SET FORTH IN THIS AGREEMENT, OR
IN THE LABELING OF THE PRODUCTS SOLD HEREUNDER, PFIZER MAKES NO EXPRESS OR
IMPLIED WARRANTIES WITH RESPECT TO THE PRODUCTS;


 


(D)                                 PFIZER SHALL DEFEND, INDEMNIFY, AND HOLD MWI
HARMLESS FROM ALL LIABILITIES, CLAIMS, DEMANDS, DAMAGES, COSTS AND EXPENSES, OR
MONEY JUDGMENTS INCURRED BY MWI OR RENDERED AGAINST IT RESULTING FROM (A) ANY
BREACH BY PFIZER OF THIS AGREEMENT, (B) THIRD PARTY CLAIMS OR ACTIONS FOR
PERSONAL INJURY OR PROPERTY DAMAGE WHICH ARISE OUT OF THE DISTRIBUTION OR SALE
OF PFIZER PRODUCTS OR THE FAILURE TO WARN, EXCEPT TO THE EXTENT THAT SUCH
PERSONAL INJURY OR PROPERTY DAMAGE ARISES OUT OF THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF MWI, AND (C) ANY CLAIM THAT THE PRODUCTS, AS SOLD BY PFIZER, WERE
DEFECTIVE. IN THE EVENT PFIZER IS FOUND BY ANY COURT OF COMPETENT JURISDICTION
TO BE LIABLE FOR ANY CLAIM BASED IN PRODUCTS LIABILITY, THEN PFIZER SHALL
REIMBURSE MWI’S REASONABLE LEGAL FEES INCURRED IN THE COURSE OF COOPERATING WITH
PFIZER’S DEFENSE. TO BE COVERED BY THIS DEFENSE AND INDEMNITY, MWI MUST:
PROMPTLY NOTIFY PFIZER OF ANY SUCH CLAIM; ALLOW PFIZER TO FULLY CONTROL THE
DEFENSE AND/OR RESOLUTION OF THE CLAIM; AND COOPERATE FULLY WITH PFIZER IN THE
MATTER. THIS DEFENSE, INDEMNITY AND PAYMENT FOR LEGAL FEES SHALL NOT APPLY TO
CLAIMS ALLEGING: MWI ALTERATION, NEGLIGENT HANDLING OR IMPROPER STORAGE OF THE
PRODUCTS; SALE OF OUTDATED PRODUCTS; SALE OR RECOMMENDATION OF THE PRODUCTS FOR
USES OR IN A MANNER NOT SET FORTH IN EITHER THE LABELING SUPPLIED BY PFIZER OR
AS OTHERWISE SPECIFIED BY PFIZER IN WRITING; OR SALE OF THE PRODUCTS AFTER
RECEIPT OF WRITTEN NOTICE FROM PFIZER THAT SUCH SALES SHOULD BE HALTED


 


(E)                                  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER FOR SPECIAL, COLLATERAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES IN
CONNECTION WITH OR ARISING OUT OF THE PURCHASE, RESALE, OR USE OF


 

--------------------------------------------------------------------------------



 


THE PRODUCTS. EXCEPT AS PROVIDED UNDER SUBPARAGRAPH 7(D), ABOVE, TOTAL DAMAGES
RECOVERABLE AGAINST PFIZER BY MWI SHALL BE EXCLUSIVELY LIMITED TO THE PURCHASE
PRICE OF THE PRODUCTS WITH RESPECT TO WHICH DAMAGES ARE CLAIMED;


 


(F)                                    FAILURE OF PFIZER TO MAKE OR OF MWI TO
TAKE, WHEN DUE, ANY DELIVERY (OR PORTION THEREOF) PURSUANT TO AN ORDER
HEREUNDER, IF OCCASIONED BY ANY CIRCUMSTANCE OR CONDITION BEYOND THE CONTROL OF
THE PARTY SO FAILING, SHALL NOT SUBJECT THE FAILING PARTY TO ANY LIABILITY TO
THE OTHER AND, AT THE OPTION OF EITHER PARTY, THAT ORDER OR PORTION THEREOF NOT
DELIVERED MAY BE CANCELED;


 


(G)                                 ACCEPTANCE OF MWI’S ORDER BY PFIZER IS
EXPRESSLY MADE CONDITIONAL UPON THE MWL’S ACCEPTANCE OF THE CONDITIONS OF SALE
AS SET FORTH HEREIN, AND THE PRICES, TERMS AND CONDITIONS OF THE PRICE LIST THEN
IN EFFECT, NOTWITHSTANDING ACKNOWLEDGMENT OR RECEIPT OF MWI’S PURCHASE ORDER
CONTAINING ADDITIONAL OR DIFFERENT PROVISIONS, OR CONFLICTING ORAL
REPRESENTATIONS BY ANY AGENT OF PFIZER.


 


(H)                                 ALL ORDERS TO MWI WILL RECEIVE FREE SHIPPING
REGARDLESS OF ORDER SIZE.


 


(I)                                     PAYMENT DUE DATE: /**/. PAYMENT
DISCOUNT: /**/.


 


8.                                       THIS AGREEMENT SHALL NOT BE BINDING
UPON PFIZER UNTIL IT IS APPROVED BY PFIZER AT ITS NEW YORK, NEW YORK
HEADQUARTERS.


 


9.                                       THIS AGREEMENT SHALL BE EFFECTIVE AS OF
THE DATE FIRST WRITTEN ABOVE AND SHALL CONTINUE IN FORCE (HEREINAFTER, THE
“CONTRACT TERM”) UNTIL DECEMBER 31, 2009. EITHER PARTY MAY TERMINATE THIS
AGREEMENT PRIOR TO THE EXPIRATION DATE OF THE CONTRACT TERM (I) WITH OR WITHOUT
CAUSE, UPON THIRTY (30) DAYS WRITTEN NOTICE TO THE OTHER PARTY, OR
(II) IMMEDIATELY UPON WRITTEN NOTICE, IN THE EVENT OF A MATERIAL BREACH BY THE
OTHER PARTY. NOTWITHSTANDING THE ABOVE, PFIZER MAY TERMINATE THIS AGREEMENT AT
ANY TIME ON 15 DAYS WRITTEN NOTICE TO MWI IN THE EVENT THAT PFIZER DETERMINES,
IN ITS SOLE DISCRETION, THAT MWI HAS FAILED TO COMPLY WITH ONE OR MORE OF THE
TERMS AND CONDITIONS SET FORTH IN PARAGRAPH 3 ABOVE. IN ADDITION, AT ITS
ELECTION, PFIZER MAY TERMINATE THIS AGREEMENT, UPON THIRTY (30) DAYS WRITTEN
NOTICE TO MWI, IN THE EVENT THAT MWI FAILS TO MEET THE LEVEL OF SALES IDENTIFIED
IN CHART B OF EXHIBIT D FOR TWO CONSECUTIVE MONTHS.


 


10.                                 MWI AND PFIZER ACKNOWLEDGE THAT IN THE
PERFORMANCE OF THEIR DUTIES HEREUNDER MWI AND PFIZER MAY OBTAIN ACCESS TO
“CONFIDENTIAL INFORMATION” (AS DEFINED BELOW) OF EACH OTHER. MWI AND PFIZER
AGREE THAT DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF THREE (3) YEARS
AFTER THE TERMINATION OF THIS AGREEMENT, UNLESS SPECIFICALLY PERMITTED IN
WRITING BY THE OTHER PARTY, TO (A) RETAIN IN CONFIDENCE AND NOT DISCLOSE TO ANY
THIRD PARTY AND (B) USE ONLY FOR THE PURPOSE OF CARRYING OUT THEIR DUTIES
HEREUNDER, ANY SUCH CONFIDENTIAL INFORMATION. AS USED HEREIN THE TERM
“CONFIDENTIAL INFORMATION” MEANS ANY INFORMATION, OR DATA, WHETHER OF A BUSINESS
OR SCIENTIFIC NATURE AND WHETHER IN WRITTEN, ORAL OR TANGIBLE FORM, RELATING TO
PFIZER’S AND MWI’S BUSINESS OR POTENTIAL BUSINESS OR ITS RESEARCH AND
DEVELOPMENT ACTIVITIES, NOT GENERALLY AVAILABLE TO OR KNOWN TO THE PUBLIC, AND
NOT OTHERWISE KNOWN TO THE RECEIVING PARTY, THAT IS DISCLOSED TO OR LEARNED BY
THE OTHER PARTY PURSUANT HERETO. UPON COMPLETION OF THE WORK PROVIDED FOR
HEREUNDER OR OTHER TERMINATION OF THIS AGREEMENT EACH PARTY WILL RETURN TO THE
OTHER PARTY ANY DOCUMENTS, OR COPIES THEREOF, OR ANY PRODUCT SAMPLES, CONTAINING
OR CONSTITUTING CONFIDENTIAL INFORMATION DISCLOSED TO OR GENERATED BY EITHER
PARTY IN CONNECTION WITH THIS AGREEMENT.


 


11.                                 THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS TO BE FULLY PERFORMED THEREIN.
THIS AGREEMENT IS NOT ASSIGNABLE WITHOUT THE EXPRESS WRITTEN CONSENT OF PFIZER,
AND MAY BE MODIFIED OR AMENDED ONLY IN WRITING SIGNED BY THE PARTY TO BE BOUND.


 


12.                                 THIS AGREEMENT AND DOCUMENTS REFERRED TO
HEREIN EMBODY THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES HERETO, WILL
SUPERSEDE PRIOR AGREEMENTS RELATING TO THE PRODUCTS, AND MAY BE MODIFIED ONLY IN
WRITING AND SIGNED BY THE PARTIES TO BE BOUND. NO ACTIVITIES CONDUCTED PURSUANT
TO THIS


 

--------------------------------------------------------------------------------



 


AGREEMENT OR RELATED THERETO, INCLUDING BUT NOT LIMITED TO THE FUTURE PLANNING
ACTIVITIES OF THE PARTIES, SHALL BE DEEMED TO GIVE RISE TO ANY OBLIGATIONS ON
THE PART OF EITHER PARTY OTHER THAN AS EXPRESSLY PROVIDED FOR HEREIN.


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

MWI VETERINARY SUPPLY CO.

 

PFIZER INC.

 

 

 

 

 

 

BY: 

/s/ Jim Cleary

 

BY: 

/s/ Clinton A. Lewis

Print Name:  

Jim Cleary

 

 

Clinton A. Lewis

Title:  

President

 

 

President

 

 

 

U.S. Operations, PFIZER Animal Health

 

 

 

 

 

 

Date:  

9/28/09

 

Date:

10/17/09

 

--------------------------------------------------------------------------------


 

EXHIBIT A



Products

 

Biologicals

 

Product No.

 

Product Name

 

Rx

 

Pack
Size

 

Saleable
Unit

 

 

Canine

 

 

 

 

 

 

3543

 

10 DS BRONCHICINE CAe

 

 

 

10

 

5

3551

 

1 DS BRONCHICINE CAe (50 x 1ds)

 

 

 

1

 

50

4275

 

1 DS VANGUARD-B

 

 

 

1

 

25

4945

 

1 DS VANGUARD DAP

 

 

 

1

 

25

4952

 

1 DS VANGUARD DAMP

 

 

 

1

 

25

4928

 

1 DS VANGUARD CV

 

 

 

1

 

50

5300

 

1 DS VANGUARD PLUS CPV

 

 

 

1

 

50

5301

 

10 DS VANGUARD PLUS CPV

 

 

 

10

 

5

5303

 

1 DS VANGUARD PLUS 5

 

 

 

1

 

25

5305

 

1 DS VANGUARD PLUS 5/CV

 

 

 

1

 

25

5181

 

1 DS VANGUARD L 4

 

 

 

1

 

25

5180

 

1 DS VANGUARD PLUS 5 L4

 

 

 

1

 

25

5179

 

1 DS VANGUARD PLUS 5 L4-CV

 

 

 

1

 

25

5250

 

1 DS PORPHYROMONAS DENTICANIS-GULAE-SALIVOSA**

 

 

 

1

 

25

 

 

Rabies

 

 

 

 

 

 

4985

 

1 DS DEFENSOR 1

 

 

 

1

 

50

4654

 

10 DS DEFENSOR 1

 

 

 

10

 

5

4627

 

1 DS DEFENSOR 3 (CALIF)

 

 

 

1

 

50

4628

 

10 DS DEFENSOR 3 (CALIF)

 

 

 

10

 

5

4996

 

1 DS DEFENSOR 3

 

 

 

1

 

50

4997

 

10 DS DEFENSOR 3

 

 

 

10

 

5

 

 

Feline

 

 

 

 

 

 

4310

 

1 DS FELOCELL 4

 

 

 

1

 

25

4305

 

1 DS FELOCELL 3

 

 

 

1

 

25

5313

 

1 DS FELOCELL FVR C

 

 

 

1

 

25

5312

 

1 DS FELOCELL P

 

 

 

1

 

25

4350

 

1 DS FELOCELL FVR C (IN)

 

 

 

1

 

25

4363

 

1 DS LEUKOCELL 2

 

 

 

1

 

50

4643

 

1 DS FELOCELL FIP (IN)

 

 

 

1

 

25

 

 

Biological Accessories

 

 

 

 

 

 

0204

 

NEOGEN SLIP TIP SYRINGE 22 ga., 0.75”

 

 

 

 

 

100

0205

 

NEOGEN LUER LOCK SYRINGE 22 ga., 0.75”

 

 

 

 

 

100

0862

 

RABIES TAGS

 

 

 

 

 

100

 

--------------------------------------------------------------------------------


 

Product No.

 

Product Name

 

Rx

 

Pack
Size

 

Saleable
Unit

Anti-Infectives

 

 

 

 

 

 

 

 

8430

 

ALBON TABLETS 125 MG

 

Rx

 

200 CT

 

1

8431

 

ALBON TABLETS 250 MG

 

Rx

 

500 CT

 

1

8432

 

ALBON TABLETS 500 MG

 

Rx

 

100 CT

 

1

8433

 

ALBON TABLETS 500 MG

 

Rx

 

500 CT

 

1

8435

 

ALBON ORAL SUSP 5%

 

Rx

 

2 OZ

 

1

8436

 

ALBON ORAL SUSP 5%

 

Rx

 

16 OZ

 

1

8000

 

AMOXI-DROP (50MG)

 

Rx

 

15 ML

 

12

8001

 

AMOXI-DROP (50MG)

 

Rx

 

30 ML

 

12

8004

 

AMOXI-TABS (50 MG)

 

Rx

 

500 CT

 

1

8005

 

AMOXI-TABS (100 MG)

 

Rx

 

500 CT

 

1

8006

 

AMOXI-TABS (200 MG)

 

Rx

 

500 CT

 

1

8007

 

AMOXI-TABS (150 MG)

 

Rx

 

500 CT

 

1

8008

 

AMOXI-TABS (400 MG)

 

Rx

 

250 CT

 

1

1520

 

CONVENIA INJECT

 

Rx

 

10 ML

 

1

1920

 

CONVENIA STERILE WATER

 

Rx

 

10 ML

 

1

1422

 

DELTA ALBAPLEX TABLETS 60 MG

 

Rx

 

500 CT

 

1

1423

 

DELTA ALBAPLEX 3X TABLETS 180

 

Rx

 

250 CT

 

1

1437

 

LINCOCIN STERILE SOLUTION 100 MG

 

Rx

 

20 ML

 

1

1438

 

LINCOCIN TABS 100 MG

 

Rx

 

500 CT

 

1

1439

 

LINCOCIN TABS 200 MG

 

Rx

 

250 CT

 

1

1440

 

LINCOCIN TABS 500 MG

 

Rx

 

100 CT

 

1

1441

 

LINCOCIN AQUADROPS

 

Rx

 

20 ML

 

12

8438

 

PRIMOR TABLET 120 MG

 

Rx

 

100 CT

 

1

8439

 

PRIMOR TABLET 120 MG

 

Rx

 

1000 CT

 

1

8440

 

PRIMOR TABLET 240 MG

 

Rx

 

100 CT

 

1

8441

 

PRIMOR TABLET 240 MG

 

Rx

 

500 CT

 

1

8442

 

PRIMOR TABLET 600 MG

 

Rx

 

100 CT

 

1

8443

 

PRIMOR TABLET 600 MG

 

Rx

 

250 CT

 

1

8444

 

PRIMOR TABLET 1200 MG

 

Rx

 

100 CT

 

1

 

 

 

 

 

 

 

 

 

8020

 

DERMA-CLENS

 

 

 

1 OZ

 

12

1460

 

MITABAN

 

Rx

 

10.6 ML

 

6

1460

 

MITABAN

 

Rx

 

10.6 ML

 

1-5 bottles

7047

 

MITA CLEAR

 

 

 

12 ML

 

12

7048

 

MITA CLEAR

 

 

 

22 ML

 

12

1471

 

NEO-PREDEF w/TETRACAINE TOPICAL POWDER

 

Rx

 

15 GM

 

12

8055

 

OTI-CLENS

 

 

 

4 OZ

 

12

7045

 

PET-OTIC (OTC ONLY)

 

 

 

4 OZ

 

12

6882

 

PAN OTIC

 

 

 

2 OZ

 

12

7995

 

TERRAMYCIN OPHTHALMIC OINTMENT

 

 

 

1/8 OZ

 

12

8276

 

TRI-OPTIC-P OPHTHALMIC

 

Rx

 

1/80Z

 

12

8274

 

TRI-OPTIC-S OPHTHALMIC

 

Rx

 

1/80Z

 

12

1491

 

TRITOP

 

Rx

 

10 GM

 

12

 

--------------------------------------------------------------------------------


 

Product No.

 

Product Name

 

Rx

 

Pack
Size

 

Saleable
Unit

Anipryl

 

 

 

 

 

 

 

 

8191

 

ANIPRYL 2 MG (PURPLE)

 

Rx

 

30 CT

 

1

8192

 

ANIPRYL 5 MG (RED)

 

Rx

 

30 CT

 

1

8193

 

ANIPRYL 10 MG (BLUE)

 

Rx

 

30 CT

 

1

8194

 

ANIPRYL 15 MG (ORANGE)

 

Rx

 

30 CT

 

1

8195

 

ANIPRYL 30 MG (TEAL)

 

Rx

 

30 CT

 

1

 

 

 

 

 

 

 

 

 

Obesity Management

 

 

 

 

 

 

7300

 

SLENTROL

 

Rx

 

20 ml

 

1

7301

 

SLENTROL

 

Rx

 

50 ml

 

1

7302

 

SLENTROL

 

Rx

 

150 ml

 

1

 

 

 

 

 

 

 

 

 

Anti-Emetics

 

 

 

 

 

 

8178

 

CERENIA INJECT

 

Rx

 

20 ml

 

1 vial

8179

 

CERENIA TABS 16 MG

 

Rx

 

4 CT

 

10

8180

 

CERENIA TABS 24 MG

 

Rx

 

4 CT

 

10

8181

 

CERENIA TABS 60 MG

 

Rx

 

4 CT

 

10

8182

 

CERENIA TABS 160 MG

 

Rx

 

4 CT

 

10

 

 

 

 

 

 

 

 

 

Parasiticides

 

 

 

 

 

 

8512

 

REVOLUTION Cat 5.1-15 lbs (Blue)

 

Rx

 

6 PK

 

10

8513

 

REVOLUTION Dog 5.1-10 lbs (Purple)

 

Rx

 

6 PK

 

10

8514

 

REVOLUTION Dog 10.1-20 lbs (Brown)

 

Rx

 

6 PK

 

10

8515

 

REVOLUTION Dog 20.1-40 lbs (Red)

 

Rx

 

6 PK

 

10

8516

 

REVOLUTION Dog 40.1-85 lbs (Teal)

 

Rx

 

6 PK

 

10

8519

 

REVOLUTION Dog 85.1-130 lbs (Plum)

 

Rx

 

6 PK

 

10

8511

 

REVOLUTION Puppy/Kitten up to 5lbs (Mauve)

 

Rx

 

3 PK

 

10

8732

 

REVOLUTION Cat 5.1-15 lbs (Blue)

 

Rx

 

3 PK

 

10

8733

 

REVOLUTION Dog 5.1-10 lbs (Purple)

 

Rx

 

3 PK

 

10

8734

 

REVOLUTION Dog 10.1-20 lbs (Brown)

 

Rx

 

3 PK

 

10

8735

 

REVOLUTION Dog 20.1-40 lbs (Red)

 

Rx

 

3 PK

 

10

8736

 

REVOLUTION Dog 40.1-85 lbs (Teal)

 

Rx

 

3 PK

 

10

8737

 

REVOLUTION Dog 85.1-130 lbs (Plum)

 

Rx

 

3 PK

 

10

 

 

 

 

 

 

 

 

 

Nemex/RFD

 

 

 

 

 

 

7990

 

NEMEX 2 DISPLAY PACK

 

 

 

60 ML

 

12

7991

 

NEMEX 2 BULK PACK

 

 

 

60 ML

 

60

7992

 

NEMEX 2

 

 

 

PINT

 

1

7993

 

NEMEX SMALL DOG

 

 

 

100 TABS

 

1

7994

 

NEMEX LARGE DOG

 

 

 

50 TABS

 

1

7986

 

RFD DISPLAY PACK (OTC ONLY)

 

 

 

60 ML

 

12

7985

 

RFD BULK PACK (OTC ONLY)

 

 

 

60 ML

 

60

 

--------------------------------------------------------------------------------


 

Product No.

 

Product Name

 

Rx

 

Pack
Size

 

Saleable
Unit

Cestex

 

 

 

 

 

 

 

 

8032

 

CESTEX TABLET 12.5 MG (Red)

 

Rx

 

100 CT

 

1

8033

 

CESTEX TABLET 25 MG (Brown)

 

Rx

 

100 CT

 

1

8034

 

CESTEX TABLET 50 MG (Gray)

 

Rx

 

50 CT

 

1

8035

 

CESTEX TABLET 100 MG (Orange)

 

Rx

 

50 CT

 

1

8026

 

CESTEX TABLET HALF BOTTLE 12.5 MG (Red)

 

Rx

 

50 CT

 

1

8029

 

CESTEX TABLET HALF BOTTLE 25 MG (Brown)

 

Rx

 

50 CT

 

1

8031

 

CESTEX TABLET HALF BOTTLE 50 MG (Gray)

 

Rx

 

25 CT

 

1

8036

 

CESTEX TABLET HALF BOTTLE 100 MG (Orange)

 

Rx

 

25 CT

 

1

 

 

 

 

 

 

 

 

 

Steroids

 

 

 

 

 

 

 

 

1426

 

DEPO-MEDROL 20 MG/ML

 

Rx

 

20 ML

 

1

1489

 

SOLU-DELTA-CORTEF 100 MG/10ML

 

Rx

 

10 ML

 

1

1490

 

SOLU-DELTA-CORTEF 500 MG/10 ML

 

Rx

 

10 ML

 

1

 

 

 

 

 

 

 

 

 

Nutritionals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Feline Vitamins

 

 

 

 

 

 

 

 

8092

 

FAVOR WITH TAURINE

 

 

 

60 CT

 

1

Pet Tabs

 

 

 

 

 

 

 

 

8083

 

PET TABS

 

 

 

60 CT

 

1

8084

 

PET TABS

 

 

 

180 CT

 

1

8085

 

PET TABS

 

 

 

500 CT

 

1

8107

 

PET TABS PLUS

 

 

 

60 CT

 

1

8108

 

PET TABS PLUS

 

 

 

180 CT

 

1

Vi-Sorbits

 

 

 

 

 

 

 

 

8866

 

VI-SORBITS

 

 

 

50 CT

 

1

8868

 

VI-SORBTTS

 

 

 

200 CT

 

 

Other Skin and Hair

 

 

 

 

 

 

8105

 

PET-FA LIQUID

 

 

 

80Z

 

1

Unipet Nutritabs

 

 

 

 

 

 

 

 

1497

 

UNIPET NUTRITABS 300 CT *

 

 

 

300 CT

 

12

Specialties

 

 

 

 

 

 

 

 

8022

 

LAX-AIRE

 

 

 

3 OZ

 

1

8060

 

PET CAL TABLETS

 

 

 

60 CT

 

1

8061

 

PET CAL TABLETS

 

 

 

180 CT

 

1

8044

 

PET-TINIC

 

 

 

1 OZ

 

1

8045

 

PET-TINIC

 

 

 

4 OZ

 

1

Disinfectants

 

 

 

 

 

 

 

 

1487

 

ROCCAL-D PLUS

 

 

 

1 GL

 

1

 

--------------------------------------------------------------------------------


 

Product No.

 

Product Name

 

Rx

 

Pack
Size

 

Saleable
Unit

Other Canine and Feline Products

 

 

 

 

 

 

8255

 

ELIMIN-ODOR PET ACCIDENT

 

 

 

8 OZ

 

1

8258

 

GEN PUR ELIMIN-ODOR

 

 

 

8 OZ

 

1

8262

 

CANINE ELIMIN-ODOR

 

 

 

8 OZ

 

1

8264

 

FELINE ELIMIN-ODOR

 

 

 

8 OZ

 

1

8269

 

PET STAIN ELIMINATOR

 

 

 

8 OZ

 

1

8299

 

PET HAIR ATTRACTOR REFILL

 

 

 

12 CT

 

1

8300

 

PET HAIR ATTRACTOR

 

 

 

12 CT

 

1

0309

 

PLASTIC DISPENSING BAGS

 

 

 

 

 

250

 

--------------------------------------------------------------------------------

*These products will be discontinued when inventory is depleted.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

AAHA/MarketLink Customer List of Customers for whom incentive Payments may be
made under Exhibit D, Paragraph 2 includes /**/ Indentified AAHA/MarketLink
Accounts and have been sent under separate cover.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

MWI AAHA Marketlink 2009 Agreement

Revolution Customers that receive Logistics Fee for Sales in Excess of /**/ and
with

sales of /**/ or more count towards Incentive Payment

 

List of Approved Revolution Customers with Purchases Greater than /**/

 

HIN

 

NARC

 

NARC Name

 

Parent NARC

 

Approved Company

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

MWI AAHA Marketlink 2009 Agreement

Revolution Customers that receive Logistics Fee for Sales in Excess of /**/ and
with

sales of /**/ or more count towards Incentive Payment

 

List of Approved Revolution Customers with Purchases Greater than /**/

 

--------------------------------------------------------------------------------


 

Exhibit D



Compensation

 

DEFINITIONS:

 

“Sales” shall mean revenues generated by gross sales of Products less any
legitimate returns.

 

PFIZER shall compensate MWI as follows:

 


1.                                       LOGISTICS PAYMENT:


 

In return for MWI receiving shipments at its 12 shipping locations and
reshipping to customers as specified in paragraph 3 (c) above, PFIZER shall pay
MWI a logistics payment of /**/ of Sales out by MWI to the AAHA MARKETLink
Customers listed in Exhibit E for all Sales out by MWI of PFIZER CAD products
listed in Exhibit A only, including Sales out of up to /**/ of Revolution per
customer for all customers, and Sales out of Revolution in excess of /**/ per
customer only for those customers on the list provided in Exhibit C hereto. This
payment will be made /**/. For purposes of this paragraph 1 AAHA MARKETLink
Customers shall mean all those customers that are AAHA member practices.

 


2.                                       INCENTIVE PAYMENT:


 

(A)                                  PFIZER WILL PAY MWI AN INCENTIVE PAYMENT AS
DESCRIBED IN THIS PARAGRAPH 2 OF EXHIBIT D. THE INCENTIVE PAYMENT WILL BE BASED
ON SALES OUT BY MWI ONLY TO CUSTOMERS WHO ARE ON EXHIBIT B HERETO AT THE TIME
THIS AGREEMENT IS FIRST SIGNED BY PFIZER AND MWI. SALES TO ANY CUSTOMERS ADDED
TO EXHIBIT B AFTER THE DATE OF LAST SIGNATURE HERETO SHALL NOT QUALIFY TOWARDS
CALCULATION OF THE INCENTIVE PAYMENT MADE UNDER THIS PARAGRAPH 2.

 

(B)                                 THE INCENTIVE PAYMENT SHALL BE CALCULATED AS
FOLLOWS:

 

(I)                                     /**/

 

(II)                                  /**/

 


3.                                       PRODUCT EXCLUSIONS:


 

(A)                                  THIS AGREEMENT COVERS PFIZER COMPANION
ANIMAL PRODUCTS ONLY, PROVIDED HOWEVER, THAT RIMADYL, CLAVAMOX, SIMPLICEF,
DEXDOMITOR, ANTISEDAN, DOXIROBE, MEDROL, ANTIROBE, TEMARIL-P,ZENIQUIN TERRAMYCIN
OPTHALMIC OINTMENT, ROCCAL D PLUS, DEPO MEDROL 40MG/5ML AND SOLU DELTA CORTEF
100MG AND 500MG /10ML ARE HANDLED IN SEPARATE AGREEMENTS, AND ARE NOT SUBJECT TO
THE PAYMENT TERMS IN THIS AGREEMENT. NO PAYMENT IN ANY FORM SHALL BE DUE TO MWI
FOR SALES BY MWI OF THESE PRODUCTS UNDER THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 

Chart A: Base Target VS. Target Milestones for September - December 2009

 

 

 

 

 

SALES OUT TARGETS REPRESENTING GROWTH
OVER BASE TARGET FOR 2009

 

Category

 

2008 Actual
Sales

 

2009 Base
Target

 

Tier 1 Sales Target
10% Incentive Payment on
incremental Sales above
2008 actual Sales if Sales
Exceed:

 

Tier 2 Sales Target
15% Incentive Payment on
Incremental Sales above
Tier 1 Sales Target if Sales
Exceed:

 

Base Products *

 

/**/

 

/**/

 

/**/

 

/**/

 

4 - Way Lepto

 

/**/

 

/**/

 

/**/

 

/**/

 

Bronchicine

 

/**/

 

/**/

 

/**/

 

/**/

 

Cerenia

 

/**/

 

/**/

 

/**/

 

/**/

 

Convenia

 

/**/

 

/**/

 

/**/

 

/**/

 

Feline Revolution

 

/**/

 

/**/

 

/**/

 

/**/

 

Totals

 

/**/

 

/**/

 

/**/

 

/**/

 

 

Chart B: Monthly Base Target Schedule

 

Category

 

September-
December 
2009

 

September 
2009

 

October
2009

 

November
2009

 

December
2009

 

Base Products*

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

4-Way Lepto

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Bronchicine

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Cerenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Convenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Feline Revolution

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Totals

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

 

Chart C: Monthly Tier 1 Target Schedule

 

Category

 

September-
December 
2009

 

September 
2009

 

October
2009

 

November
2009

 

December
2009

 

Base Products*

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

4-Way Lepto

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Bronchicine

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Cerenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Convenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Feline Revolution

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Totals

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

 

--------------------------------------------------------------------------------


 

Chart D: Monthly Tier 2 Target Schedule

 

Category

 

September-
December 
2009

 

September 
2009

 

October
2009

 

November
2009

 

December
2009

 

Base Products*

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

4-Way Lepto

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Bronchicine

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Cerenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Convenia

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Feline Revolution

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

Totals

 

/**/

 

/**/

 

/**/

 

/**/

 

/**/

 

 

--------------------------------------------------------------------------------

*All Products listed on Exhibit A other than Bronchicine, Cerenia, Convenia, L4
Vaccines, and Feline Revolution.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

/**/ Accounts for whom logistics payments will be made in accordance with
Exhibit D, paragraph 1.

 

(1)As it pertains to the /**/ accounts eligible for logistics fees from their
AAHA as specified in Exhibit D, paragraph 1. MWI may drop /**/ AAHA-MARKETLink
accounts that are no longer valid AAHA members due to not renewing their AAHA
membership.

 

(2) MWI may add /**/ AAHA members that joined AAHA prior to January 1, 2009.
This net addition of /**/ accounts would be eligible for logistics payments
only.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

Pfizer Domestic 2009 Calendar

 

Accounting Period

 

Close Date

 

# of Weeks

AP 1

 

1/27/09

 

4

AP 2

 

2/24/09

 

4

AP 3

 

3/30/09

 

5

 

 

 

 

 

AP 4

 

4/27/09

 

4

AP 5

 

5/25/09

 

4

AP 6

 

6/29/09

 

5

 

 

 

 

 

AP 7

 

7/27/09

 

4

AP 8

 

8/24/09

 

4

AP 9

 

9/28/09

 

5

 

 

 

 

 

AP 10

 

10/26/09

 

4

AP 11

 

11/23/09

 

4

AP 12

 

12/31/09

 

5

 

--------------------------------------------------------------------------------